Ordered that respondent’s motion to dismiss the petition be and the same is hereby-denied. Ordered that respondent, John H. Gately, be and he is hereby adjudged guilty of contempt of this Court for the illegal practice of law as charged in Count 2 of the petition; and the Court, being of the opinion that the act constituting the illegal practice of law was technical in nature and not a deliberate act on the part of respondent, no penalty therefor is assessed, but the respondent, John H. Gately, is admonished against a repetition thereof.